Citation Nr: 0010761	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to July 
1970.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a August 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Review of the record reveals that service connection was 
established for ulcerative colitis in September 1970.  A 10 
percent disability evaluation was assigned effective July 30, 
1970.  Payment of disability benefits was terminated 
effective October 1, 1971 after the veteran failed to report 
to a routine VA physical examination to evaluate his service-
connected disability.  

In March 1994 the veteran filed what he styled a claim of 
entitlement to service connection for colitis.  Since service 
connection for ulcerative colitis had already been granted, 
the RO treated this as a claim of entitlement to an increased 
disability rating for ulcerative colitis.  A VA examination 
was completed in June 1994.  An August 1994 rating decision 
confirmed and continued the 10 percent disability for the 
ulcerative colitis.  The veteran timely appealed this rating 
decision.  

In November 1999, a RO rating decision assigned a 60 percent 
evaluation to the service-connected ulcerative colitis. 

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Accordingly, the matter of an increased disability rating for 
ulcerative colitis remains on appeal.  


FINDING OF FACT

The veteran's ulcerative colitis is principally manifested by 
complaints of lower quadrant pain, abdominal cramps, loose 
stools five to ten times a day, bloating, gaseous discomfort, 
and frequent diarrhea, and objective findings of mild 
tenderness of the abdomen, mild erythema of the descending 
sigmoid colon in a patchy fashion and mild to moderate 
diffuse chronic inflammation of the colon, without evidence 
of pronounced disability resulting in marked malnutrition, 
anemia, general debility or serious complications.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 
percent for ulcerative colitis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
his service-connected ulcerative colitis.  In the interest of 
clarity, after discussing the applicable law and regulations 
and reviewing the factual background, the Board will discuss 
the issue on appeal.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1, 3.321(a) (1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Under Diagnostic Code 7323, ulcerative colitis, a 10 percent 
rating is warranted for ulcerative colitis that is moderate 
with infrequent exacerbations.  A 30 percent rating is 
warranted when the disorder is moderately severe with 
frequent exacerbations.  A 60 percent rating is warranted for 
ulcerative colitis that is severe with numerous attacks a 
year, malnutrition and the health is only fair during 
remissions.  A 100 percent rating is warranted for ulcerative 
colitis which is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (1999).

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).


Factual Background

Service medical records show that ulcerative colitis was 
diagnosed in January 1970.  A Medical Board report indicates 
that the veteran had mild ulcerative colitis.  He was 
considered unfit for active duty.  

A September 1970 VA rating decision granted service 
connection for ulcerative colitis.  A 10 percent disability 
evaluation was assigned.  

In March 1994, the veteran filed a claim for an increased 
rating.  An April 1994 abdominal ultrasound revealed no 
evidence of gallstones or biliary dilation. 
An April 1994 consultation report by R. Medical Center 
indicates that the veteran was found to have elevated 
transaminases.  It was noted that the veteran had no prior 
history of hepatitis or jaundice.  He denied having anorexia, 
fatigue, nausea, or jaundice.  He denied any upper right 
quadrant pain or any other abdominal pain.  He denied 
steatorrhea.  It was noted that the veteran had a single 
episode of ulcerative colitis in 1969 in the army with no 
apparent recurrence.  Examination of the abdomen revealed 
that it was flat with positive bowel sounds.  There were no 
bruits.  The abdomen was soft and tender.  There was no 
hepatosplenomegaly or masses.  Laboratory test results 
revealed no evidence of anemia.  The assessment was elevated 
transaminases etiology unknown.  It was noted that the 
etiology may be secondary to drug effect or acute hepatitis 
or other infection in addition to the usual viral hepatitis 
viruses.  The plan was to rule out more serious entities.  
The veteran was asymptomatic.  

A May 1994 treatment record by the S.C. Health Center 
indicates that the veteran had a history of ulcerative 
colitis.  He had no treatment since service, but he had left 
lower quadrant pain and loose stools.  His weight was 134.8 
pounds.   

Treatment records by the S.C. Health Center dated in June 
1994 reflect an impression of chronic hepatitis C, piecemeal 
necrosis and ulcerative colitis, quiescent.  It was noted 
that the veteran had symptoms of fatigue.  His weight was 
128.6 pounds.  

A June 1994 medical opinion by Dr. S.S. indicates that 
examination revealed that the abdomen was soft.  The 
veteran's sigmoid colon could be easily palpated and was 
tender.  The liver edge was firm and nontender.  Ultrasound 
of the abdomen revealed no evidence of cholelithiasis or 
biliary duct dilation.  It was noted that the veteran 
continued to have bowel symptoms and an active inflammatory 
component in his colon.  

A June 1994 colonoscopy revealed mild erythema of the 
descending sigmoid colon in a patchy fashion, which may be 
consistent with quiescent ulcerative colitis, and history of 
ulcerative colitis dating back to 1970 with no previous 
cancer surveillance colonoscopy.  There was no evidence of 
preneoplastic or neoplastic lesions upon examination.    

A June 1994 pathology report of a liver biopsy revealed that 
the veteran had early chronic active hepatitis.  There was 
evidence of mild to moderate diffuse chronic inflammation of 
the colon.  

A June 1994 VA examination report indicates that the veteran 
gave a history of Hepatitis C.  During a hospitalization, he 
has found to have elevated liver enzymes for which he 
underwent a liver biopsy.  It was noted that the veteran's 
weight fluctuated; he has lost about 10 to 15 pounds in the 
last six months.  His appetite was good.  The veteran 
continued to experience symptoms of ulcerative colitis 
including frequent bloating, gaseous discomfort, and vague 
lower abdominal pain and frequent diarrhea about two or three 
times a month.  Each time lasted about two to three days.  
The veteran's stools were soft to watery.  He had about six 
to eight bouts of diarrhea.  There was no blood or mucous in 
the stools.  The veteran had a history of hematochezia in the 
first few years when he was diagnosed to have ulcerative 
colitis.  It was noted that the veteran underwent a 
colonoscopy about three or four weeks ago and he was told it 
was negative for active ulcerations.  The biopsies were 
thought to be benign.  There was no history of iritis or 
psoriasis.  The veteran's diarrhea resolved spontaneously.  
He was not on any medications for the ulcerative colitis.  

Abdominal examination revealed a flat abdomen with normal 
bowel sounds.  There was no tenderness, palpable masses, or 
hepatosplenomegaly.  Rectal examination revealed no masses or 
guaiac negative.  The diagnosis, in pertinent part was 
Hepatitis C positively with elevated liver enzymes, status 
post liver biopsy about one month ago, results unavailable, 
and ulcerative colitis which continued to be symptomatic 
frequently.  

A report of laboratory tests dated in June and August 1994 
reveal no evidence of anemia.  

An August 1994 VA rating decision denied entitlement to an 
increased rating for ulcerative colitis.  The RO indicated 
that the 10 percent evaluation was continued.  

In an August 1994 medical report, Dr. S.S. stated that the 
histology of the liver biopsy revealed very mild fibrosis and 
activity, compatible with hepatitis C.  Dr. S.S. stated that 
the chronic fatigue syndrome could be related to the 
veteran's hepatitis.  The veteran had slight mucosal changes 
and chronic inflammatory infiltrate in the colonic biopsies.  
The veteran reported that he had 2 to 4 bowel movements which 
were semi-solid.  He also had upwards to 5 to 6 bowel 
movements a day that were even looser.  He denied really 
significant cramps and he was having difficulty gaining 
weight.  Dr. S.S. indicated that he was going to treat the 
symptoms and the minor pathology in the colon with small 
doses of Azulfidine.  

An August 1994 treatment record from S. C. Health Center 
reflects an impression of chronic hepatitis with mild 
fibrosis and fatigue secondary to the hepatitis C or loss of 
weight from ulcerative colitis, and mild ulcerative colitis 
(nonspecific colitis).  

Treatment records from S. C. Health Center indicate that in 
September 1994, the veteran reported that he was still losing 
weight but his appetite was good.  He had decreased energy.  
The assessment was ulcerative colitis, minimal symptoms, 
histologically mild and hepatitis C with piecemeal necrosis.  
An October 1994 treatment record indicates that the veteran 
reported having stools once a day.  It was noted that he 
gained weight and was eating well.  His weight was 135.8 
pounds.  The impression was chronic hepatitis and ulcerative 
colitis.  It was noted that he was to start Intron.  

A report of laboratory tests dated in October and November 
1994 revealed no evidence of anemia.  

A November 1994 treatment record reflects an assessment of 
ulcerative colitis, stable, hepatitis C, on treatment, and 
fatigue.  It was noted that the veteran was started on Intron 
in October for the Hepatitis C.  His symptoms included 
anorexia and mild depression.  The Intron was continued.  His 
weight was 121 pounds.  

In an April 1995 statement, the veteran stated that he had a 
weight loss of 25 pounds over the previous year.  He asserted 
that a medical report by Dr. S. verified that he had 5 to 6 
loose bowels movements a day.  

A July 1995 VA gastroenterology examination report indicates 
that the veteran reported that he has not had surgery for his 
ulcerative colitis.  His symptoms consist of frequent 
abdominal pain with cramping and bloating.  He had semi-
formed liquid stools, five to six times per day without 
visible blood. He was currently taking Azulfidine and he does 
not take Cortisone enemas.  He underwent a colonoscopy in 
April 1994 at M. Hospital.  He was followed for this disorder 
at the S. C. Community Health.  

Examination revealed that the veteran was well developed, 
well nourished, and lean.  His weight was 127 pounds.  
Examination of the abdomen revealed that it was soft and 
scaphoid.  There was mild, diffuse tenderness.  There were no 
masses or organomegaly.  There were normal bowel sounds.  
Rectal examination was declined.  The diagnosis was 
ulcerative colitis.  The veteran requested that no tests be 
performed on him at that time.  

A September 1995 VA rating decision confirmed and continued 
the 10 percent evaluation for ulcerative colitis.  

An April 1996 laboratory test report indicates that blood 
tests revealed no evidence of anemia.  

In a December 1996 statement, the veteran indicated that he 
was started on Interferon in 1994.  The Interfon made his 
hair fall out and he lost a "ton" of weight.  He had no 
appetite, energy, or muscle tissue.  He was throwing up 
constantly and he had a crampy stomach, constipation, and 
diarrhea.  He stated that when he stopped taking the drug and 
going to the doctor, he felt better.  

A September 1997 VA examination report indicates that the 
veteran reported that he has had very few episodes of bloody 
diarrhea following service, and he has not had any episodes 
in the recent past.  He was treated with sulfasalazine with 
some relief.  In 1994, he had an exacerbation of his colitis.  
It was noted that while he was being worked up for the 
colitis, he was found to have Hepatitis C.  He was started on 
Interfon.  The side effects were so severe that his weight 
decreased from 140 pounds to approximately 108 pounds.  He 
took himself off the Interferon.  At that point, he changed 
his diet significantly and since that time, he has taken no 
medications for his colitis.  He stated that he still has ten 
stools a day, that were usually soft but occasional liquid.  
He stated that after 30 years of this, he has learned to live 
with it.  Last year, he began increasing his exercise, as he 
was able, with the Hepatitis C and the resulting fatigue.  He 
stated that other than the fatigue, he has felt better that 
he had in a long time.  He had contact abdominal cramps 
secondary to the colitis.  He occasionally took gas pills 
over the counter with some relief.  He stated that his weight 
has stabilized between 130 to 135 pounds.  The most he 
weighed last year was 135 pounds.  He rode his bike and 
played golf for exercise.  Nutrition was good.  His weight at 
the examination was 133 pounds.  Examination revealed that 
the veteran was thin and in no acute distress.  The abdomen 
was soft.  There was mild tenderness in the right upper 
quadrant on deep palpation.  Bowel sounds were present in all 
four quadrants and were hyperactive.  There was no 
hepatomegaly or splenomegaly.  The impression was chronic 
colitis with continued frequent stools.  The laboratory tests 
done eleven months earlier demonstrated no anemia and there 
had been no significant change in the veteran's condition 
since that time.  

A November 1999 VA rating decision assigned a 60 percent 
evaluation to the ulcerative colitis effective September 10, 
1997, the date of the VA examination.  

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for ulcerative colitis 
is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected ulcerative colitis is well grounded, the VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been provided with VA examinations, in June 1994, July 
1995, and September 1997, and a full opportunity to present 
evidence and argument in support of this claim.  There is no 
indication that additional pertinent evidence is available.  
The Board notes that in a November 1995 statement, the 
veteran's representative stated that the RO did not obtain 
all pertinent treatment records from the S.C. Health Center.  
Review of the record reveals that in November 1997, the RO 
requested additional treatment records from the S.C. Health 
Center and M. Hospital.  Additional records were received.  
The Board therefore finds that all facts that are relevant to 
this issue have been properly developed and that a remand for 
additional procedural or evidentiary development is not 
required.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104 (West 1991).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Discussion

The Board initially finds that the veteran's service-
connected ulcerative colitis is properly evaluated under the 
rating criteria for ulcerative colitis pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7323.  The Board has not identified 
a diagnostic code which is more appropriate, see Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995), and the veteran has not suggested the 
use of another diagnostic code.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
60 percent for ulcerative colitis under the provisions of 
Diagnostic Code 7323.  The medical evidence of record 
indicates that the ulcerative colitis has been recently 
described on VA examination as chronic with continued 
frequent stools.  The laboratory reports reflect no evidence 
of anemia.  There is no evidence of pronounced disability 
with marked malnutrition, anemia, and general debility, or 
serious complications such as liver abscess.  

The Board is cognizant that the evidence of record does show 
that the veteran lost weight in 1994 and 1995.  However, 
there is no evidence that this weight loss resulted in 
malnutrition.  The Board points out that the September 1997 
VA examination report indicates that the veteran's weight 
stabilized between 130 and 135 pounds.  He gained the 10 
pounds or so that he had lost in 1994 and 1995.   

The Board therefore finds that the symptomatology which is 
necessary for disability rating higher than 60 percent under 
the provisions of Diagnostic Code 7323 is not present.  
Specifically, there is no evidence of marked malnutrition, 
anemia and general debility.  During the September 1997 VA 
examination, the veteran's nutrition was described as 
"good"; anemia has not been identified on laboratory 
studies; and although there are some reports of fatigue 
(which has been associated with non service-connected 
Hepatitis C as well as service-connected ulcerative colitis), 
there is no evidence of general debility and the veteran is 
reportedly able to exercise.  There is no evidence of 
hepatomegaly and no evidence of serious complications such as 
liver abscesses.  

In summary, the medical evidence of record, which has been 
reported in detail above, demonstrates that the veteran's 
ulcerative colitis is principally manifested by complaints of 
lower quadrant pain, abdominal cramps, loose stools five to 
ten times a day, bloating, gaseous discomfort, and frequent 
diarrhea, and objective findings of mild tenderness of the 
abdomen, mild erythema of the descending sigmoid colon in a 
patchy fashion and mild to moderate diffuse chronic 
inflammation of the colon, without evidence of pronounced 
disability resulting in marked malnutrition, anemia, general 
debility or serious complications.  Therefore, a disability 
evaluation in excess of 60 percent under Diagnostic Code 7323 
is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

In summary, the preponderance of the evidence is against the 
veteran's claim for a disability evaluation in excess of 
60 percent for the service-connected ulcerative colitis.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for ulcerative colitis 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that the weight loss coincided with the diagnosis of Hepatitis C and the 
treatment with Interferon.  

- 12 -


- 1 -


